Citation Nr: 0213235	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-04 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a calcaneal branch nerve injury of the right 
leg.

(The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, and entitlement to a total disability 
rating for individual unemployability due to service-
connected disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO).

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, and entitlement to a total 
disability rating for individual unemployability due to 
service-connected disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2000) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2000) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
the claim.

2.  Since service connection has been in effect, the 
veteran's residuals of calcaneal branch nerve injury of the 
right leg have been manifested by decreased light touch and 
pinprick sensation in that area, productive of no more than 
moderate impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of calcaneal branch nerve injury of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.124, 4.124a, Diagnostic Code 8725 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), in the 
December 20, 2001, supplemental statement of the case, the RO 
apprised the veteran of the development the VA would attempt 
to perform, and the evidence the veteran needed to provide.  
The RO told the veteran that there has been no additional 
evidence submitted or noted in support of an increased 
evaluation of the calcaneal branch nerve injury.  However, in 
accordance with the VCAA, if he had additional evidence which 
he felt would benefit his claim he should either submit it or 
furnish the appropriate form authorizing the release of such 
records to the VA and it would try to assist him with 
obtaining them.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  The 
veteran has been afforded a VA examination in relation to the 
status of matter at issue.  The veteran has not indicated 
that existence of any outstanding reports which, if obtained, 
might substantiate his claim.  Accordingly, the duty to 
assist has been fulfilled.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks an initial rating in excess of 10 percent 
for residuals of a calcaneal branch nerve injury of the right 
leg.  Under the laws administered by the VA, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

In this regard, it is noted that although the Ratings 
Schedule does not provide a listing for residuals of a 
calcaneal branch nerve injury, it does provide a 10 percent 
rating for mild or moderate incomplete paralysis, neuralgia 
of the posterior tibial nerve, a 20 percent rating for severe 
incomplete paralysis, neuralgia of the posterior tibial 
nerve, and a 30 percent rating for complete paralysis, 
neuralgia of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; or plantar flexion is 
impaired.  38 C.F.R. § 4.124a, Diagnostic Codes 8725-8525.  
As such, in this case, rating by analogy to the 
aforementioned codes is both possible and appropriate under 
38 C.F.R. § 4.20.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code  number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated  up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In December 2000, the RO granted service connection for 
residuals of a calcaneal branch nerve injury of the right leg 
and rated the disability at 10 percent under diagnostic code 
8725.  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to remain open as long as the rating schedule 
provides for a higher rating.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993).  Additionally, if appropriate, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

At the outset, the Board notes that service connection for 
residuals of a shell fragment wound of the right leg, Muscle 
Group XI, is in effect and the disability is rated as 10 
percent disabling.  Thus, for the purposes of this 
evaluation, symptomatology attributable to that disability is 
not for consideration.  

In this case, the criteria for an initial rating in excess of 
10 percent for residuals of a calcaneal branch nerve injury 
of the right leg have not been met.  The evidence establishes 
that the veteran's disability is productive of no more than 
moderate impairment.  It is acknowledged that on VA 
examination in August 2000, the veteran recalled sustaining a 
through-and-through injury of the lower right extremity 
during service and maintained that since the injury, he has 
had numbness of the area.  The veteran also recalled about 
three or four years ago, he began developing pain in the 
Achilles tendon area and, over the last two through three 
years, he has developed a knot in the Achilles tendon area.  
However, despite the veteran's assertions, clinical findings 
do not support the assignment of an increased rating.  During 
the examination interview, the veteran denied weakness of the 
right lower extremity or foot region.  Moreover, clinical 
findings revealed normal tone, strength, and bulk of the 
lower extremity.  Sensory examination of the right lower 
extremity showed sensation was intact with the exception of 
decreased light touch and pinprick sensation in an area 
distal to the posterior shrapnel injury scar.  It was 
reported that the numbness traveled on both sides of the 
ankle down to the base of the heel, but it did not extend to 
the sole of the foot.  Achilles reflexes were absent, 
bilaterally.  The impression was probable calcaneal branch 
nerve injury secondary to shrapnel injury to the posterior 
lower leg.  

Given the aforementioned, the medical evidence was not 
demonstrative of severe incomplete neuralgia.  In this case, 
the Board also points out that neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  Thus, the maximum rating percentage allowable has 
already been assigned.  

The Board is cognizant of the veteran's argument, maintaining 
that a 20 percent rating is warranted under Diagnostic Code 
5284, rating provision for other foot injuries.  However, the 
veteran's argument is without merit.  The veteran's residuals 
of a calcaneal nerve injury of the right leg are properly 
rating under the provisions of Diagnostic Code 8725.  As 
previously noted, on examination in August 2000, it was 
reported that the numbness traveled on both sides of the 
ankle down to the base of the heel, but it did not extend to 
the sole of the foot.  Accordingly, the veteran's nerve 
injury is not productive of foot impairment.  Further, 
examination revealed that the veteran's foot problems are 
attributable to his heel spurs, a non-service-connected 
disability.  Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
consideration in this regard is not warranted.  The Board 
also notes that the veteran has absent Achilles reflexes, 
bilaterally.  However, no functional impairment attributable 
to the veteran's residuals of a calcaneal branch nerve injury 
is present in this regard.  As previously noted, the 
veteran's disability is productive of no more than moderate 
impairment, based on the veteran's clinical pathology and 
based on VA regulation.  Thus, an increased rating is not 
warranted.  

The Board notes that the pertinent provisions of 
38 C.F.R. § 3.321 (2001) have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment due 
solely to the veteran's service-connected residuals of a 
calcaneal branch nerve injury that is exceptional so as to 
preclude the use of the regular rating criteria.  An August 
2000 employment report merely indicates that the veteran was 
terminated as a laborer due to failure to timely provide a 
doctor's slip.  No reference to the veteran's service-
connected disability was made.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a calcaneal branch nerve injury of the right leg 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

